DETAILED ACTION
This office action is a response to the application 17/248,481 filed on January 27, 2021.
Claims 1-20 are pending. 
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/173,692, PCT/US2016/036459 and 15/580,861, fail to provide adequate support or enablement in the 
The prior-filed applications only merely mention a beacon to facilitate synchronization and do not disclose a local or remote device. Additionally disclosure of virtual channels and voice conferencing amongst other limitations are not found to have support in the parent applications. 
Accordingly, Claims 1-20 are not entitled to the benefit of the prior application and are being treated with an effective filing date of April 3, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19  of U.S. Patent No. 10,681,756 and Claims 1-12 of U.S. Patent No. 10,939,487. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant application are obvious variations of the claims only Example (sample) of Claims which are anticipated by of US 10,681,756 and 10,939,487.

Present Claims
US 10,681,756
US 10,939,487
1. A method comprising: transmitting, by a headset communication device via a dedicated virtual communication channel of a wireless communication protocol, local beacon data to one or more remote headset communication devices within a work environment, each headset communication device associated with a respective worker within the work environment and being configured to communicate using the wireless communication protocol to enable wireless voice conferencing between the 
wherein the headset communication device is further configured to: determine a beacon interval that defines an amount of time between the local beacon data that is transmitted by the headset communication device; and periodically transmit, via the dedicated virtual communication channel, and based on the beacon interval, the local beacon data to the one or more remote headset communication devices; and wherein the beacon interval includes a plurality of frames, and wherein the at least one processor is configured to periodically transmit the local beacon data to the one or more remote headset communication devices based on the beacon interval at least by being configured to: determine an offset to a beginning of each occurrence of the beacon interval, wherein the offset comprises one or more of the plurality of frames; and periodically transmit, via the dedicated virtual communication channel, the local beacon data to the one or more remote headset communication devices at the offset to the beginning of each occurrence of the beacon interval.
wherein the at least one processor is configured to determine the offset at least by being configured to determine a random number of the one or more of the plurality of frames offset from the beginning of each occurrence of the beacon interval.

wherein the headset communication device is further configured to: determine a beacon interval that defines an amount of time between the local beacon data that is transmitted by the headset communication device; and periodically transmit, via the dedicated virtual communication channel, and based on the beacon interval, the local beacon data to the one or more remote headset communication devices; and wherein the beacon interval includes a plurality of frames, and wherein the at least one processor is configured to periodically transmit the local beacon data to the one or more remote headset communication devices based on the beacon interval at least by being configured to: determine an offset to a beginning of each occurrence of the beacon interval, wherein the offset comprises one or more of the plurality of frames; and periodically transmit, via the dedicated virtual communication channel, the local beacon data to the one or more remote headset communication devices at the offset to the beginning of each occurrence of the beacon interval.

7. The headset communication device of 
wherein the at least one processor is configured to determine the offset at least by being configured to determine a random number of the one or more of the plurality of frames offset from the beginning of each occurrence of the beacon interval.

5. The headset communication device of claim 1, wherein the at least one processor is further configured to: maintain a local time counter that is used by the headset communication device to control data communication 



Regarding Claims 1-20, Claims 1-19 of U.S. Patent No. 10,681,756 and Claims 1-12 of U.S. Patent No. 10,939,487 disclose all the limitations of Claims 1-20 by eliminating limitations. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would have been obvious to one skilled in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coulon et al. U.S. Patent Application Publication 2015/0043568, hereinafter Coulon, in view of Harle et al. U.S. Patent Application Publication 2010/0177718, hereinafter Harle.

Regarding Claim 1, Coulon discloses a method (Abstract; Figure 1 and 2; Paragraph [0070-0095]) comprising: 
transmitting, by a headset communication device via a dedicated virtual communication channel of a wireless communication protocol, local beacon data to one or more remote headset communication devices within a work environment (Figure 3; Paragraph [0099-0100] Each terminal 205 starts communication at commissioning, in a step 310, for an initial phase of listening to the network, for a period which depends on its order number in the group, to detect a potential emission of a synchronization signal or data from another terminal 205 of the same group. The terminal 205 transmits at regular intervals depending on its order number, its own 
each headset communication device associated with a respective worker within the work environment and being configured to communicate using the wireless communication protocol to enable wireless voice conferencing between the workers without use of a base station (Figure 2 and 3; Paragraph [0001-0005, 0035, 0046-0053, 0070 and 0082] Audio conferencing between devices which are used for workers within a work environment where each device may communicate audio between each other without a base station); 
discovering, by the headset communication device, a remote headset communication device included in the one or more remote headset communication devices by receiving, via the dedicated virtual communication channel of the wireless communication protocol, remote beacon data that is transmitted by the remote headset communication device and that is different from the local beacon data (Figure 3; Exchange of synchronization signals between terminal devices where each device transmits and listen to detect and synchronize); 
responsive to discovering the remote headset communication device, automatically synchronizing, by the headset communication device, based on the remote beacon data, the headset communication device with the remote headset communication device (Paragraph [0019] The terminals at regular intervals perform a re-synchronization by resetting their internal time reference based on the one of the terminal from which they received a data or synchronization frame. The periodic re-synchronization is required to compensate for time base drifts inherent to the internal electronic components (quartz) used, these drifts being responsible of shifting the time cycles and inducing overlap after a certain time, with perturbation of radio transmissions.); 

Coulon discloses a headset communication device which transmits and synchronizes with a discovered remote headset communication device in which local audio communication data can be communicated but fails to disclose a dedicated virtual communication channel and beacon data where the devices are discovered and synchronized based on local beacon data and remote beacon data.
	However, Harle teaches a dedicated virtual communication channel (Harle Paragraph [0052] The devices communicate between a beacon group and synchronize. If there are unused/empty channels (virtual channels) the devices can reserve slots for transmission of some or all of their data in the superframe; Paragraph [0068-0072] Empty/virtual channel in which beacon group devices can use a virtual channel to transmit their data),
and beacon data where the devices are discovered and synchronized based on local beacon data and remote beacon data (Figure 5, 8 and 9; Paragraph [0012-0013] In wireless networks such as UWB networks one or more devices periodically transmit a Beacon frame during a Beacon Period. The main purpose of the Beacon frame is to provide for a timing structure on the medium, i.e. the division of time into so-called superframes, and to allow the devices of the network to synchronize with their neighbouring devices. The main purpose of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coulon with the teachings of Harle. Harle provides a solution which improves utilization of capacity of the ultra-wideband network, in an efficient manner (Harle Abstract; Paragraph [0001]).

Regarding Claim 5, Coulon in view of Harle disclose the method of Claim 1. Coulon in view of Harle further disclose wherein transmitting the local beacon data comprises transmitting the local beacon data at a different time than the remote headset communication device transmits the remote beacon data (Harle Paragraph [0012-0013] one or more devices periodically transmit a Beacon frame during a Beacon Period. The main purpose of the Beacon frame is to provide for a timing structure on the medium, i.e. the division of time into so-called superframes, and to allow the devices of the network to synchronize with their neighbouring devices).

Regarding Claim 10, Coulon in view of Harle disclose the method of Claim 1. Coulon in view of Harle further disclose maintaining a local time counter that is used by the headset communication device to control data communication with the one or more remote headset communication devices via the wireless communication protocol (Coulon Paragraph [0095] Internal clock synchronized with one another during synchronization phases);
 synchronizing the headset communication device with the remote headset communication device by resetting, based on the remote beacon data, the local time counter to 

Regarding Claim 15, Coulon discloses a headset communication device, comprising: a memory; and at least one processor coupled to the memory (Abstract; Figure 1 and 2; Paragraph [0070-0095]) and configured to: 
transmit, via a wireless communication protocol, first communication data to one or more remote headset communication devices within an environment (Figure 3; Paragraph [0099-0100] Each terminal 205 starts communication at commissioning, in a step 310, for an initial phase of listening to the network, for a period which depends on its order number in the group, to detect a potential emission of a synchronization signal or data from another terminal 205 of the same group. The terminal 205 transmits at regular intervals depending on its order number, its own synch signal to the other terminals 205 of the group to initiate communication. These emissions are alternated with phases of listening to the network.), 
each headset communication device being associated with a respective user within the work environment and being configured to communicate using the wireless communication 
receive, via the communication protocol, second communication data that is transmitted by a remote headset communication device included in the one or more remote headset communication devices (Figure 3; Exchange of synchronization signals between terminal devices where each device transmits and listen to detect and synchronize); 
responsive to determining that the second communication data includes a defined signal, synchronize the headset communication device with the remote headset communication device by resetting an internal time counter to match a time counter of the remote headset communication device as indicated by the defined signal (Paragraph [0019] The terminals at regular intervals perform a re-synchronization by resetting their internal time reference based on the one of the terminal from which they received a data or synchronization frame. The periodic re-synchronization is required to compensate for time base drifts inherent to the internal electronic components (quartz) used, these drifts being responsible of shifting the time cycles and inducing overlap after a certain time, with perturbation of radio transmissions; Paragraph [0019 and 0093] the terminals at regular intervals perform a re-synchronization by resetting their internal time reference based on the one of the terminal from which they received a data or synchronization frame. The periodic re-synchronization is required to compensate for time base drifts inherent to the internal electronic components (quartz) used, these drifts being responsible of shifting the time cycles and inducing overlap after a certain time, with perturbation of radio transmissions);

Coulon discloses a headset communication device which transmits and synchronizes with a discovered remote headset communication device in which local audio communication data can be communicated but fails to disclose a synchronized based on local data and remote data.
	However, Harle more specifically teaches a synchronized based on local data and remote data (Harle Paragraph [0052] The devices communicate between a beacon group and synchronize. If there are unused/empty channels (virtual channels) the devices can reserve slots for transmission of some or all of their data in the superframe; Paragraph [0068-0072] Empty/virtual channel in which beacon group devices can use a virtual channel to transmit their data; Figure 5, 8 and 9; Paragraph [0012-0013] In wireless networks such as UWB networks one or more devices periodically transmit a Beacon frame during a Beacon Period. The main purpose of the Beacon frame is to provide for a timing structure on the medium, i.e. the division of time into so-called superframes, and to allow the devices of the network to synchronize with their neighbouring devices. The main purpose of the Beacon frame is to provide for a timing structure on the medium, i.e. the division of time into so-called superframes, and to allow the devices of the network to synchronize with their neighbouring devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coulon with the teachings of Harle. 

Regarding Claim 20, Coulon in view of Harle disclose the headset communication device of Claim 15. Coulon in view of Harle further disclose wherein the headset communication device is included in one of a welding mask, a respiration mask, or a hearing protection headset (Coulon Paragraph [0053, 0070-0072] Helmet).

Claims 2, 6, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coulon in view of Harle as applied to claim 1 and 15 above, and further in view of Palin et al. U.S. Patent Application Publication 2014/0194062, hereinafter Palin.

Regarding Claim 2, Coulon in view of Harle disclose the method of Claim 1. Coulon in view of Harle disclose beacon periods and beacon transmission time between devices which communicate over dedicated virtual communication channels but fail to explicitly disclose determining a beacon interval that defines an amount of time between the local beacon data that is transmitted by the headset communication device; and periodically transmitting, via the dedicated virtual communication channel, and based on the beacon interval, the local beacon data to the one or more remote headset communication devices.
However, Palin teaches determining a beacon interval that defines an amount of time between the local beacon data that is transmitted by the headset communication device (Paragraph [0172-0174 and 0284-0285] The first ad hoc wireless device to become active establishes an IBSS and starts sending beacons to inform the other wireless devices about the 
and periodically transmitting, via the dedicated virtual communication channel, and based on the beacon interval, the local beacon data to the one or more remote headset communication devices (Paragraph [0168 and 0172-0174] A beacon signal is periodically transmitted from the ad hoc network. The beacon frame is transmitted periodically and includes the address of the sending device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coulon in view of Harle with the teachings of Palin. Palin provides a solution which enables receiving of a local name and a list of supported services in an extended inquiry response without the need to connect to perform a remote name request and a service discovery protocol (SDP) service search, thus shortening time to useful information enabling efficient discovery (Palin Abstract; Paragraph [0001-0008]).

Regarding Claim 6, Coulon in view of Harle disclose the method of Claim 1. Coulon in view of Harle further briefly disclose where the data communication is adjusted based on different quality thresholds (Coulon Paragraph [0137-0143]) but fails to explicitly disclose after synchronizing the headset communication device with the remote headset communication device, determining that a quality of a communication network between the headset communication device and the remote communication device exceeds a defined threshold; and transmitting the local audio communication data to the one or more remote headset 
However, Palin more specifically teaches after synchronizing the headset communication device with the remote headset communication device, determining that a quality of a communication network between the headset communication device and the remote communication device exceeds a defined threshold; and transmitting the local audio communication data to the one or more remote headset communication devices responsive to determining that the quality of the communication network exceeds the defined threshold (Paragraph [0215] If the wireless communication messages received over the wireless communication connection, have a measured power level greater than a threshold value, then the first device may invoke a programmed process, such as a programmed process to transfer data, for example an audio stream, between the devices, in accordance with at least one embodiment of the invention; When the RSSI is above a threshold connection and data transfers can occur).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coulon in view of Harle with the teachings of Palin. Palin provides a solution which enables receiving of a local name and a list of supported services in an extended inquiry response without the need to connect to perform a remote name request and a service discovery protocol (SDP) service search, thus shortening time to useful information enabling efficient discovery (Palin Abstract; Paragraph [0001-0008]).

Regarding Claim 7, Coulon in view of Harle and Palin disclose the method of Claim 6. Coulon in view of Harle and Palin further disclose wherein transmitting the local audio communication data to the one or more remote headset communication devices includes: 

Regarding Claim 19, Coulon in view of Harle disclose the headset communication device of Claim 15. Coulon in view of Harle disclose various signal utilized for synchronization between devices but fail to explicitly disclose wherein the defined signal is included in a data header of the second communication data that is sent from the remote communication device. 
However, Palin more specifically teaches wherein the defined signal is included in a data header of the second communication data that is sent from the remote communication device (Figure 1 and 3; Paragraph [0282-0293] beacon included in data header of packet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coulon in view of Harle with the teachings of Palin. Palin provides a solution which enables receiving of a local name and a list of supported services in an extended inquiry response without the need to connect to perform a remote name request and a service discovery protocol (SDP) service search, thus shortening time to useful information enabling efficient discovery (Palin Abstract; Paragraph [0001-0008]).

Claims 11-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Coulon in view of Harle as applied to claim 1 and 15 above, and further in view of Zuidema et al. U.S. Patent Application Publication 2015/0229782, hereinafter Zuidema.

Regarding Claim 11, Coulon in view of Harle disclose the method of Claim 1. Coulon in view of Harle further disclose wherein the headset communication device further comprises a speaker, and wherein the method further comprises: receiving, via the one or more additional virtual communication channels and from the remote headset communication device, remote audio communication data (Coulon Figure 2; Paragraph [0070-0094] Processing circuit and speaker to communicate audio and digital signals between devices).
Coulon in view of Harle fail to disclose determining a distance between the headset communication device and the remote headset communication device; determining, based on the distance, a volume level; and providing, for output at the speaker at the determined volume level, the remote audio communication data.
However, Zuidema teaches determining a distance between the headset communication device and the remote headset communication device; determining, based on the distance, a volume level; and providing, for output at the speaker at the determined volume level, the remote audio communication data (Paragraph [0015-0020] Measurement of distance using both proximity sensor and the received signal strength indicator (RSSI) in which the device can set various threshold distances to turn on or off to automatically adjust the sound notification volume based on the distance from the smart companion device 104, set "out of range" behavior).


Regarding Claim 12, Coulon in view of Harle and Zuidema disclose the method of Claim 11. Coulon in view of Harle and Zuidema further disclose wherein the headset communication device further comprises a microphone (Coulon Figure 2; Paragraph [0073]); 
a first ear cup (Coulon 215 and 260 of Figure 2; Paragraph [0071]);
and a second ear cup coupled to the first ear cup with a headband (Coulon 225 and 230 of Figure 2 and shell 210; Paragraph [0072]), 
wherein the speaker is disposed in at least one of the first ear cup or the second ear cup (Coulon Figure 2; Paragraph [0071]).

Regarding Claim 13, Coulon in view of Harle and Zuidema disclose the method of Claim 11. Coulon in view of Harle and Zuidema further disclose wherein determining the volume level comprises determining that the volume level is zero responsive to determining that the distance between the headset communication device and the remote headset communication device is greater than or equal to a threshold distance (Zuidema Paragraph [0015-0020] Measurement of distance using both proximity sensor and the received signal strength indicator 

Regarding Claim 14, Coulon in view of Harle and Zuidema disclose the method of Claim 11. Coulon in view of Harle and Zuidema further disclose wherein determining the distance between the headset communication device and the remote headset communication device is based on a received signal strength indicator associated with the remote audio communication data (Zuidema Paragraph [0015-0020] Measurement of distance using both proximity sensor and the received signal strength indicator (RSSI) in which the device can set various threshold distances to turn on or off to automatically adjust the sound notification volume based on the distance from the smart companion device 104, set "out of range" behavior).

Regarding Claim 16, Coulon in view of Harle disclose the headset communication device of Claim 15. Coulon in view of Harle further disclose a speaker coupled to the at least one processor, wherein the speaker is configured to output a sound wave based on an output from the at least one processor; a first ear cup (Coulon 215 and 260 of Figure 2; Paragraph [0071-0073]); 
and a second ear cup coupled to the first ear cup with a headband, wherein the speaker is disposed in at least one of the first ear cup or the second ear cup (Coulon 225 and 230 of Figure 2 and shell 210; Paragraph [0072]), 
Coulon in view of Harle fail to disclose wherein the at least one processor is configured to determine a distance between the headset communication device and the remote headset 
However, Zuidema teaches wherein the at least one processor is configured to determine a distance between the headset communication device and the remote headset communication device, and wherein a volume of the sound wave is reduced in proportion to the distance between the headset communication device and the remote headset communication device (Zuidema Paragraph [0015-0020] Measurement of distance using both proximity sensor and the received signal strength indicator (RSSI) in which the device can set various threshold distances to turn on or off to automatically adjust the sound notification volume based on the distance from the smart companion device 104, set "out of range" behavior).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coulon in view of Harle with the teachings of Zuidema. Zuidema provides a solution for enables increasing or reducing sound notification volume or un-mute the volume by a mobile phone. The method enables allowing a user to set various threshold distances to automatically adjust the sound notification volume based on the distance from the smart companion device. Providing battery power savings (Zuidema Abstract; Paragraph [0001-0006 and 0015]).

Regarding Claim 17, Coulon in view of Harle and Zuidema disclose the headset communication device of Claim 16. Coulon in view of Harle and Zuidema further disclose wherein when the distance is greater than or equal to a threshold distance, the volume is zero (Zuidema Paragraph [0015-0020] Measurement of distance using both proximity sensor and the 

Regarding Claim 18, Coulon in view of Harle and Zuidema disclose the headset communication device of Claim 16. Coulon in view of Harle and Zuidema further disclose wherein the distance is calculated using a received signal strength indicator (Zuidema Paragraph [0015-0020] Measurement of distance using both proximity sensor and the received signal strength indicator (RSSI) in which the device can set various threshold distances to turn on or off to automatically adjust the sound notification volume based on the distance from the smart companion device 104, set "out of range" behavior).

Allowable Subject Matter
Claims 3, 4, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claims 3, the prior art fail to disclose alone or in any reasonable combination, as required by the dependent claims, “wherein the beacon interval includes a plurality of frames, and wherein periodically transmitting the local beacon data to the one or more remote headset communication devices based on the beacon interval includes: determining 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.
Claim 4 would also be allowable since it depends upon indicated base claim.

Regarding Claim 8, the prior art fail to disclose alone or in any reasonable combination, as required by the dependent claims, “wherein the remote beacon data comprises first remote beacon data, and wherein the method further comprises: after transmitting the local audio communication data to the one or more remote headset communication devices, determining whether the headset communication device has received second remote beacon data from the remote headset communication device via the dedicated virtual communication channel; and responsive to determining that the headset communication device has not received second remote beacon data from the remote headset communication device via the dedicated virtual communication channel, refraining from transmitting additional local audio communication data to the one or more remote headset communication devices via the one or more additional virtual communication channels.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.
Claim 9 would also be allowable since it depends upon indicated base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN O LATORRE/Primary Examiner, Art Unit 2414                                                                                                                                                                                                   
IVAN O. LATORRE
Primary Examiner
Art Unit 2414